Citation Nr: 1424349	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  11-00 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUE

Entitlement to service connection for a right shoulder disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1984 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a right shoulder disability.  

The Veteran's service treatment records are silent for complaints, findings, diagnosis or treatment for his right shoulder.  See, e.g., July 1996 report of medical examination wherein the upper extremities were found to be normal on clinical evaluation.  The Veteran relates that he initially injured his right shoulder in 1993 while weight lifting and that he was issued a sling.  See March 2009 Veteran correspondence; October 2009 notice of disagreement.  The post-service evidence shows that the Veteran has complained of chronic right anterior shoulder pain, and it is noted that his complaints are more likely chronic bursitis or biceps tendonitis.  In light of the evidence presented, the Board finds that the "low threshold" requirement under McLendon v. Nicholson, 20 Vet. App. 79 (2006) is met, and the Veteran should be afforded a VA examination to determine the nature of his current right shoulder disability and to obtain an opinion as to its possible relationship to service.  

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge of and/or who were contemporaneously informed of his in-service and/or post-service right shoulder disability and associated symptomatology.  He should be provided an appropriate amount of time to submit this lay evidence.  

2. Schedule the Veteran for an appropriate VA joint examination to determine the nature, etiology and severity of his right shoulder disability.  The claims folder must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  If a current right shoulder disability is identified, the examiner should provide an opinion as to whether it is at least as likely as not that any such right shoulder disability was incurred in service, to include as a result of a weight lifting injury.  

A full explanation for any opinion provided should be expressed, and in doing so, the Veteran's documented medical history, as well as the history he reports, should be acknowledged.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement why that is so.  

3. The RO should then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



